Execution Copy
 
 
 
Confirmation of OTC Warrant Transaction
 

Date:   June 19, 2007   To:   Iconix Brand Group, Inc. (“Counterparty”)  
Attention: Chief Executive Officer 
Telephone No.: 212 730 0030
Facsimile No.:  212 391 0127
  From:   Lehman Brothers Inc., acting as Agent
Lehman Brothers OTC Derivatives Inc., acting as Principal (“Lehman Brothers”)
Attention: Andrew Yare - Transaction Management Group
Telephone: (212) 526-9986
Facsimile: (646) 885-9546

 
Global Deal ID: 311 7727 

--------------------------------------------------------------------------------

Dear Sir / Madam:
 
The purpose of this letter agreement (this “Confirmation”) is to amend and
restate the terms and conditions of the above-referenced transaction entered
into among Counterparty, Lehman Brothers and Lehman Brothers Inc., (the “Agent”
or “LBI”) on the Trade Date specified below (the “Transaction”).  This
Confirmation amends, restates and supercedes in its entirety the Confirmation in
respect of the Transaction dated as of June 14, 2007. This Confirmation
constitutes a “Confirmation” as referred to in the Agreement specified below.
Lehman Brothers OTC Derivatives Inc. is not a member of the Securities Investor
Protection Corporation.
 
The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of this Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.
 
This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
 
 
Global Deal ID: 311 7727 
 
1

--------------------------------------------------------------------------------


 
Execution Copy
 
The terms of the particular Transaction to which this Confirmation relates are
as follows:
 
General Terms:
 
Trade Date:
 
June 14, 2007
     
Effective Date:
 
June 20, 2007 subject to cancellation of the OTC Warrant Transaction prior to
5:00 p.m. (New York City time) on such date by the Counterparty. In the event of
such cancellation, any payments previously made hereunder, including the
Premium, shall be returned to the person making such payment. In addition,
Counterparty shall reimburse Lehman Brothers for any costs or expenses
(including market losses) relating to the unwinding of its hedging activities in
connection with the Transaction (including any loss or cost incurred as a result
of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position).
     
Warrant Style:
 
The Warrants shall be exercisable as set forth under “Procedures for Exercise”
below.
     
Warrant Type:
 
Call
     
Seller:
 
Counterparty
     
Buyer:
 
Lehman Brothers
     
Shares:
 
Shares of common stock, $0.001 par value, of Counterparty (Security Symbol:
“ICON”).
     
Number of Warrants:
 
4,172,718
     
Daily Number of Warrants:
 
For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
     
Warrant Entitlement:
 
One (1) Share per Warrant
     
Strike Price:
 
$42.40
     
Premium:
 
$14,996,000.00
     
Premium Payment Date:
 
The Effective Date; provided no cancellation of the Transaction has occurred
prior to 5:00 p.m. (New York City time) on such date by the Counterparty.
     
Exchange:
 
NASDAQ Global Market

 
 
Global Deal ID: 311 7727 
 
2

--------------------------------------------------------------------------------


 
Execution Copy
 
Related Exchange(s):
 
All Exchanges
     
Full Exchange Business Day:
 
A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.
     
Procedures for Exercise:
         
Expiration Time:
 
11:59 p.m. (New York City time).
     
Expiration Dates:
 
The 75 consecutive Full Exchange Business Days beginning on and including
September 28, 2012 each shall be the Expiration Date for a number of Warrants
equal to the Daily Number of Warrants on such date.
     
Exercise Dates:
 
Each Expiration Date shall be an Exercise Date for a number of Warrants equal to
the Daily Number of Warrants on such date.
     
Automatic Exercise:
 
Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Cash Settlement and Net Physical Settlement; and provided further that,
unless all Warrants have been previously exercised hereunder, a number of
Warrants for each Expiration Date equal to the Daily Number of Warrants for such
Expiration Date shall be deemed to be automatically exercised.
     
Counterparty’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:
 
Address: 1450 Broadway 
New York, New York 10018
 
Attention: Chief Executive Officer
Facsimile No.: 212-391-0127 
Telephone No.: 212-730-0030
     
Valuation:
         
Valuation Dates:
 
Each Exercise Date
     
Settlement Terms:
         
Cash Settlement:
 
Applicable; provided that it shall be a condition of Counterparty’s right to
elect Cash Settlement that Counterparty delivers to Buyer on the date of the
Cash Settlement election a representation signed by Counterparty that
Counterparty has publicly disclosed all material information necessary for
Counterparty to be able to purchase or sell Shares in compliance with applicable
federal securities laws. If Counterparty elects to settle the Transaction by
Cash Settlement, Counterparty represents and agrees that:
 
(i) Counterparty is not, on the date of the Cash Settlement election, and will
not be, on any day during the period from and including the first Expiration
Date to and including the final Expiration Date, engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and

 
 
Global Deal ID: 311 7727 
 
3

--------------------------------------------------------------------------------


 
Execution Copy
 

   
(ii) during the period from and including the first Expiration Date to and
including the final Expiration Date, without the prior written consent of Lehman
Brothers, the Counterparty shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18 under the Exchange Act)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable for the Shares.
     
Settlement Currency:
 
USD
     
Settlement Price:
 
For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed under the heading
Bloomberg “VWAP” on Bloomberg page ICON <equity> AQR SEC (or any successor
thereto) (or if such volume-weighted average price is unavailable, the market
value of one Share on such Valuation Date, as determined by the Calculation
Agent); provided that if the scheduled weekday closing time of the Exchange for
any Valuation Date is later than 4:00 p.m. (without regard to after hours or any
other trading outside of the regular trading session hours) the VWAP shall be
calculated for such Valuation Date from 9:45 a.m. until 15 minutes prior to such
later closing time of the Exchange.
 
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”
     
Cash Settlement Payment Date:
 
With respect to each Valuation Date, three (3) Currency Business Days after the
final Valuation Date.
     
Settlement Method Election:
 
Applicable with respect to Cash Settlement or Net Physical Settlement only.
     
Electing Party:
 
Counterparty
     
Settlement Method Election Date:
 
Ten (10) Business Days prior to the first Expiration Date
     
Default Settlement Method:
 
Net Physical Settlement.
     
Net Physical Settlement:
 
In the event that the Counterparty elects, or is deemed to elect, to settle this
Transaction by Net Physical Settlement, subject to “Conditions of Net Physical
Settlement” below, Counterparty shall deliver to Lehman Brothers on the
Settlement Date a number of Shares (the “Delivered Shares”) equal to the Share
Delivery Quantity, provided that in the event that the number of Shares
calculated comprises any fractional Share, only whole Shares shall be delivered
and an amount in cash equal to the value of such fractional share shall be
payable by the Counterparty to Lehman Brothers in lieu of such fractional Share.

 
 
Global Deal ID: 311 7727 
 
4

--------------------------------------------------------------------------------


 
Execution Copy
 
Share Delivery Quantity:
 
For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date plus an amount in cash in lieu of any fractional shares (based
on the applicable Settlement Price).
     
Net Physical Settlement Amount:
 
For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.
     
Strike Price Differential:
 
For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
     
Settlement Date:
 
Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that
Lehman Brothers shall have the right to request by prior written notice to
Counterparty a Settlement Date with respect to any Exercise Date and the related
Share Delivery Quantity that is three (3) Full Exchange Business Days following
such Exercise Date. Such request shall not unreasonably be denied.
     
Conditions to Net Physical Settlement:
 
If, in connection with or six months following delivery of Shares hereunder,
Lehman Brothers notifies the Counterparty that Lehman Brothers has reasonably
determined after advice from counsel that there is a considered risk that such
Shares are subject to restrictions on transfer in the hands of Lehman Brothers
pursuant to the rules and regulations promulgated under the Securities Act of
1933, as amended (the “Securities Act”), then Counterparty shall either (i)
deliver Shares that are covered by an effective registration statement of
Counterparty for immediate resale by Lehman Brothers or (ii) agree to deliver
additional Shares so that the value of such Shares as determined by the
Calculation Agent to reflect an appropriate liquidity discount, equals the value
of the number of Shares that would otherwise be deliverable if such Shares were
freely tradable upon receipt by Lehman Brothers.
 
(A) If Counterparty elects to deliver Shares as described in above clause (i),
then promptly following such notification from Lehman Brothers
 
(a) Counterparty shall afford Lehman Brothers a reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty that is
customary in scope for underwritten offerings of equity securities that yields a
result reasonably satisfactory to Lehman Brothers;
 
(b) Counterparty shall as soon as practicable make available to Lehman Brothers
an effective registration statement for immediate resale (the “Registration
Statement”) in form and content reasonably satisfactory to Lehman Brothers and
Counterparty and filed pursuant to Rule 415 under the Securities Act, and such
prospectuses as Lehman Brothers may reasonably request to comply with the
applicable prospectus delivery requirements (the “Prospectus”) for the resale by
Lehman Brothers of such number of Shares as Lehman Brothers shall reasonably
specify in accordance with this paragraph, such Registration Statement to be
effective and Prospectus to be current until the earliest of the date on which
(1) all Delivered Shares have been sold by Lehman Brothers, (2) Lehman Brothers
has advised Counterparty that it no longer requires that such Registration
Statement be effective, (3) all remaining Delivered Shares could be sold by
Lehman Brothers without registration pursuant to Rule 144 promulgated under the
Securities Act (the “Registration Period”) or (4) Counterparty has provided a
legal opinion in form and substance satisfactory to Lehman Brothers (with
customary assumptions and exceptions) that the Shares issuable upon exercise of
these Warrants will be freely tradable under the Securities Act upon delivery to
Lehman Brothers and not subject to any legend restricting transferability. It is
understood that the Registration Statement and Prospectus will cover a number of
Shares equal to the aggregate number of Shares (if any) reasonably estimated by
Lehman Brothers to be potentially deliverable by Counterparty in connection with
Net Physical Settlement hereunder (not to exceed the Maximum Deliverable Share
Amount) and shall be subject to the same suspension of sales during “blackout
dates” as provided in the following paragraph; and

 
 
Global Deal ID: 311 7727 
 
5

--------------------------------------------------------------------------------


 
Execution Copy
 

   
(c) Counterparty will enter into a registration rights agreement with Lehman
Brothers in form and substance reasonably acceptable to Lehman Brothers and
Counterparty, which agreement will contain among other things, customary
representations and warranties and indemnification, restrictions on sales during
“blackout dates” as provided for in the registration rights agreement (the
“Registration Rights Agreement”) entered into by Counterparty on or about the
date hereof, provide for delivery of comfort letters and opinions of counsel and
other rights relating to the registration of a number of Shares equal to the
number of Delivered Shares and other Shares deliverable hereunder up to the
Maximum Deliverable Share Amount.
 
(d) Counterparty shall promptly pay to Lehman Brothers a $0.04 per Share fee
with all Shares delivered in connection with Net Physical Settlement pursuant to
a Registration Statement.
 
(B) If Counterparty elects to deliver Shares as described in above clause (ii),
then promptly following such notification from Lehman Brothers
 
(a) Counterparty shall afford Lehman Brothers and any potential institutional
purchaser of any Shares identified by Lehman Brothers a reasonable opportunity
to conduct a due diligence investigation with respect to Counterparty that is
customary in scope for private placements of equity securities subject to
execution of any customary confidentiality agreements;

 
 
Global Deal ID: 311 7727 
 
6

--------------------------------------------------------------------------------


 
Execution Copy 
 

   
 
(b) Counterparty shall enter into an agreement (a “Private Placement Agreement”)
with Lehman Brothers on commercially reasonable mutually acceptable terms in
connection with the private placement of such Shares by Counterparty to Lehman
Brothers or an affiliate and the private resale of such shares by Lehman
Brothers or such affiliate, substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance commercially reasonably satisfactory to Lehman Brothers and
Counterparty, which Private Placement Agreement shall include provisions
relating to the indemnification of, and contribution in connection with the
liability of, Lehman Brothers and its affiliates, shall provide for the payment
by Counterparty of all expenses in connection with such resale, including all
reasonable and documented fees and expenses of counsel for Lehman Brothers,
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use reasonable best efforts to provide for the delivery of
accountants’ “comfort letters” to Lehman Brothers or such affiliate with respect
to the financial statements and certain financial information contained in or
incorporated by reference into the offering memorandum prepared for the resale
of such Shares;
 
(c) Lehman Brothers shall sell the Delivered Shares in a commercially reasonable
manner until the amount received by Lehman Brothers for the sale of the Shares
(the “Proceeds  Amount”) is equal to the Net Physical Settlement Amount. Any
remaining Delivered Shares shall be returned to Counterparty. If the Proceeds
Amount is less than the Net Physical Settlement Amount, Counterparty shall
promptly deliver upon notice from Lehman Brothers additional Shares to Lehman
Brothers until the dollar amount from the sale of such Shares by Lehman Brothers
equals the difference between the Net Physical Settlement Amount and the
Proceeds Amount. In no event shall Counterparty be required to deliver to Lehman
Brothers a number of Shares greater than the Maximum Deliverable Share Amount.
 
(C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by Lehman Brothers in a commercially
reasonable manner, taking into account Lehman Brothers’ policies and
determinations with respect to any transfer restrictions that Lehman Brothers
deems it advisable to observe in connection with sales of such Shares). (III) If
some or all of the Delivered Shares cannot be used to close out stock loans in
the shares of Counterparty entered into to establish or maintain short positions
by Lehman Brothers in connection with this Transaction without a prospectus
being required by applicable law to be delivered to such lender, then the value
of any such Delivered Shares shall reflect the cost (determined by the
Calculation Agent in good faith and in a commercially reasonable manner and
taking into account the policies and determinations of Lehman Brothers with
respect to compliance with applicable legal and regulatory requirements) to
Lehman Brothers of trading Shares in order to close out its hedge position if
any, in all cases for purposes of calculating the Delivered Shares. In no event
shall Counterparty be required to top up the delivery in cash.

 
 
Global Deal ID: 311 7727 
 
7

--------------------------------------------------------------------------------


 
Execution Copy
 
Limitations on Net Physical Settlement by Counterparty:
 
Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
6,259,076 at any time (“Maximum Deliverable Share Amount”), as adjusted by
Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti-dilutive event with
respect to the Shares.
Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that (i) Counterparty shall not take any
action of corporate governance or otherwise to reduce the number of Available
Shares below the Maximum Deliverable Share and (ii) Counterparty shall use its
reasonable efforts to cause the number of Available Shares at all times to be
greater than the Maximum Deliverable Share Amount.
 
For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.
     
Dividends:
         
Extraordinary Dividends
 
Any and all dividends declared by the Issuer for which the ex-dividend date
occurs during the period from, and including, the Trade Date to, and including,
the date on which Counterparty has fully performed its obligations to deliver
Shares hereunder.
     
Adjustments:
         
Method of Adjustment:
 
Calculation Agent Adjustment
     
Extraordinary Events:
   
Consequences of Merger Events:
 
(a) Share-for-Share: Cancellation and Payment (Calculation Agent Determination)

 
 
Global Deal ID: 311 7727 
 
8

--------------------------------------------------------------------------------


 
Execution Copy
 

   
(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)
 
(c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination)
     
Tender Offer:
 
Applicable
     
Consequences of Tender Offers:
 
(a) Share-for-Share: Modified Calculation Agent Adjustment
 
(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)
 
(b) Share-for-Combined: Component Adjustment (Calculation Agent Determination)
 
With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.
     
Nationalization, Insolvency or Delisting:
 
Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below). In addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.
     
Determining Party:
 
Lehman Brothers, acting in good faith and in a commercially reasonable manner
     
Additional Disruption Events:
         
Change in Law:
 
Applicable
     
Failure to Deliver:
 
Not Applicable
     
Insolvency Filing:
 
Applicable
     
Hedging Disruption Event:
 
Applicable
     
Increased Cost of Hedging:
 
Not Applicable
     
Loss of Stock Borrow:
 
Applicable. Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
deleting the text from and including “(A)” to and including “(B)” and by
deleting the words “in each case”.

 
 
Global Deal ID: 311 7727 
 
9

--------------------------------------------------------------------------------


 
Execution Copy
 
Maximum Stock Loan Rate:
 
0.60 %
     
Increased Cost of Stock Borrow:
 
Applicable; provided that it shall be a condition to Counterparty’s right to
make the election described in clause (C) of Section 12.9(b)(v) of the Equity
Definitions that on the date of such election, none of Counterparty, its
directors, executive officers, or any person controlling, or exercising
influence over, its decision to make such election is in possession of any
material non-public information with respect to Counterparty or the Shares; and
provided further that, if Counterparty timely makes the election described in
clause (A) or (B) of Section 12.9(b)(v) of the Equity Definitions, Counterparty
shall thereafter remain entitled, subject to the foregoing condition, to
terminate the Transaction pursuant to Section 12.9(b)(v)(C) of the Equity
Definitions upon ten Scheduled Trading Days’ notice to Lehman Brothers. Section
12.9(b)(v) of the Equity Definitions is hereby amended by deleting the text from
and including “(X)” to and including “(Y)”.
     
Initial Stock Loan Rate:
 
0.25%
     
Hedging Party:
 
Lehman Brothers
     
Determining Party:
 
Lehman Brothers
     
Non-Reliance:
 
Applicable
     
Agreements and Acknowledgments Regarding Hedging Activities:
 
Applicable
     
Additional Acknowledgments:
 
Applicable
     
Other Provisions:
         
Additional Agreements:
 
If Counterparty would be obligated to pay cash to Lehman Brothers pursuant to
the terms of this Agreement for any reason without having had the right (other
than pursuant to this paragraph) to elect to deliver Shares in satisfaction of
such payment obligation, then Counterparty may elect to deliver to Lehman
Brothers a number of Shares (whether registered or unregistered) having a cash
value equal to the amount of such payment obligation. Such number of Shares to
be delivered shall be the number of Shares, determined by the Calculation Agent,
sufficient for Lehman Brothers to realize the cash equivalent of such payment
obligation from proceeds of the sale of such number of Shares over a reasonable
period of time taking into account any applicable discount (determined in a
commercially reasonable manner) to reflect any restrictions on transfer as well
as the market value of the Shares). Settlement relating to any delivery of
Shares pursuant to this paragraph shall occur within a reasonable period of
time. The number of Shares delivered pursuant to this paragraph shall not exceed
the Maximum Deliverable Share Amount and shall be subject to the provisions
under “Early Termination” hereof regarding Proceeds Amount and the provisions
set forth in subsection (c) under “Additional Agreements, Representations and
Covenants of Counterparty, Etc.” below.

 
 
Global Deal ID: 311 7727 
 
10

--------------------------------------------------------------------------------


 
Execution Copy
 
Early Termination:
 
Notwithstanding any provision to the contrary, upon the designation of an Early
Termination Date or the occurrence of Cancellation and Payment in whole or in
part hereunder, Counterparty’s payment obligation in respect of this Transaction
(which shall, in the case of an Early Termination Date be determined in
accordance with Second Method and Loss (which shall be determined using
commercially reasonable procedures in order to produce a commercially reasonable
result)) (the “Transaction Early Termination Amount”) may, at the option of
Counterparty, be satisfied by the delivery of a number of Shares equal to the
Transaction Early Termination Amount divided by the Termination Price (“Early
Termination Stock Settlement”); provided, however, that Counterparty must notify
Lehman Brothers of its election of Early Termination Stock Settlement by the
close of business on the day that is two Exchange Business Days following the
day that the notice designating the Early Termination Date, or notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part, is effective. “Termination Price” means the
market value per Share on the Early Termination Date, as determined by the
Calculation Agent in a commercially reasonable manner taking into account any
applicable discount to reflect any restrictions on transfer.
 
A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Clearance System Business Day
following the date that notice specifying the number of Shares deliverable is
effective; provided that, if Counterparty is delivering Shares as a result of a
Merger Event, the Settlement Date for such delivery will be immediately prior to
the effective time of the Merger Event and the Shares will be deemed delivered
at such time such that Lehman Brothers will be a holder of the Shares prior to
such effective time. Section 6(d)(i) of the Agreement is hereby amended by
adding the following words after the word “paid” in the fifth line thereof: “or
any delivery is to be made, as applicable.”
 
On or prior to the Early Termination Date or date on which notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part is effective, as applicable, if Early
Termination Stock Settlement is elected and if so requested by Lehman Brothers
upon advice of counsel, Counterparty shall (subject to its right to make the
election described in the immediately succeeding paragraph) enter into a
registration rights agreement with Lehman Brothers in form and substance
reasonably acceptable to Lehman Brothers and Counterparty which agreement will
contain among other things, customary representations and warranties and
indemnification, restrictions on sales during “blackout dates” as provided for
in the Registration Rights Agreement and shall satisfy the conditions contained
therein and Counterparty shall file and diligently pursue to effectiveness a
Registration Statement pursuant to Rule 415 under the Securities Act. If and
when such Registration Statement shall have been declared effective by the
Securities and Exchange Commission, Counterparty shall have made available to
Lehman Brothers such Prospectuses as Lehman Brothers may reasonably request to
comply with the applicable prospectus delivery requirements for the resale by
Lehman Brothers of such number of Shares as Lehman Brothers shall specify (or,
if greater, the number of Shares that Counterparty shall specify). Such
Registration Statement shall be effective and Prospectus shall be current until
the earliest of the date on which (i) all Shares delivered by Counterparty in
connection with an Early Termination Date have been sold, (ii) Lehman Brothers
has advised Counterparty that it no longer requires that such Registration
Statement be effective or (iii) all remaining Shares could be sold by Lehman
Brothers without registration pursuant to Rule 144 promulgated under the
Securities Act (the “Termination Registration Period”). It is understood that
the Registration Statement and Prospectus will cover a number of Shares equal to
the number of Shares plus the aggregate number of Shares (if any) reasonably
estimated by Lehman Brothers to be potentially deliverable by Counterparty in
connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Termination Registration Period Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.

 
 
Global Deal ID: 311 7727 
 
11

--------------------------------------------------------------------------------


 
Execution Copy
 

   
If Counterparty elects not to deliver Shares subject to an effective
Registration Statement (or if some or all of the Shares delivered cannot be used
to close out stock loans in the shares of Counterparty entered into to establish
or maintain short positions by Lehman Brothers in connection with this
Transaction without a prospectus being required by applicable law to be
delivered to such lender), the provisions of sub-paragraphs (B) and (C) set
forth above under “Conditions to Net Physical Settlement” shall apply, mutatis
mutandis, as if the Net Physical Settlement Amount were the Transaction Early
Termination Amount. In no event shall Counterparty be required to deliver to
Lehman Brothers a number of Shares greater than the Maximum Deliverable Share
Amount.
     
Compliance With Securities Laws:
 
Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.
 
Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.
 
Counterparty further represents and warrants that:
 
(a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);

 
 
Global Deal ID: 311 7727 
 
12

--------------------------------------------------------------------------------


 
Execution Copy
 

   
(b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions,
Lehman Brothers is not making any representations or warranties with respect to
the treatment of the Transaction under FASB Statements 149 or 150, EITF Issue
No. 00-19 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project;
 
(c) Counterparty is not, and after giving effect to the Transaction contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;
 
(d) As of the Trade Date and each date on which a payment or delivery is made by
Counterparty hereunder, (i) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities; (ii)
the capital of Counterparty is adequate to conduct its business; and (iii)
Counterparty has the ability to pay its debts and other obligations as such
obligations mature and does not intend to, or believe that it will, incur debt
or other obligations beyond its ability to pay as such obligations mature.
     
Account Details:
 
Account for payments to Counterparty:
 
To be advised.
 
Account for payments to Lehman Brothers:
 
To be advised.
 
Account for delivery of Shares to Lehman Brothers:
 
To be advised.
Agreement Regarding Shares:
 
Counterparty agrees that, in respect of any Shares delivered to Lehman Brothers,
such Shares shall be, upon such delivery, duly and validly authorized, issued
and outstanding, fully paid and non-assessable and subject to no adverse claims
of any other party. The issuance of such Shares does not and will not require
the consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement filed with respect to any Shares.
     
Bankruptcy Rights:
 
In the event of Counterparty’s bankruptcy, Lehman Brothers’ rights in connection
with this Transaction shall not exceed those rights held by common shareholders.
For the avoidance of doubt, the parties acknowledge and agree that Lehman
Brothers’ rights with respect to any other claim arising from this Transaction
prior to Counterparty’s bankruptcy shall remain in full force and effect and
shall not be otherwise abridged or modified in connection herewith.
     
Set-Off:
 
Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.

 
 
Global Deal ID: 311 7727 
 
13

--------------------------------------------------------------------------------


 
Execution Copy 
 
Transfer:
 
Neither party may transfer its rights or delegate its obligations under this
Transaction without the prior written consent of the other party, except that
Lehman Brothers, after payment in full of the Premium, may assign its rights and
delegate its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) without the prior consent of the Counterparty, effective (the
“Transfer Effective Date”) upon delivery to Counterparty of an executed
acceptance and assumption by the Assignee (an “Assumption”) of the transferred
obligations of Lehman Brothers under this Transaction (the “Transferred
Obligations”). Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Lehman Brothers to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, Lehman Brothers
may designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Lehman Brothers’ obligations
in respect of this Transaction and any such designee may assume such
obligations. Lehman Brothers shall be discharged of its obligations to
Counterparty to the extent of any such performance.
     
Indemnity:
 
Seller agrees to indemnify Lehman Brothers, its Affiliates and their respective
directors, officers, agents and controlling parties (each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, joint and several, to which such Indemnified Party may become
subject because of a breach of any representation or covenant hereunder, in the
Agreement or any other agreement relating to the Agreement or Transaction and
will reimburse Indemnified Party for all reasonable expenses (including
reasonable legal fees and expenses) as they are incurred in connection with the
investigation of, preparation for, or defense of, any pending or threatened
claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto. Seller will not be liable to an
Indemnified Party under the foregoing Indemnity provision to the extent that any
loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted from that Indemnified Party’s gross negligence or willful
misconduct.

 
Additional Agreements, Representations and Covenants of Counterparty, Etc.:
 
(a)
Counterparty hereby represents and warrants to Lehman Brothers, on each day from
the Trade Date to and including the earlier of (i) July 20, 2007 (ii) the date
by which Lehman Brothers is able to initially complete a hedge of its position
created by this Transaction, that:

 

 
(1)
it will not, and will not permit any person or entity subject to its control to,
bid for or purchase Shares during such period except pursuant to transactions or
arrangements which have been approved by Lehman Brothers or an affiliate of
Lehman Brothers; and

 

 
(2)
it has publicly disclosed all material information necessary for it to be able
to purchase or sell Shares in compliance with applicable federal securities
laws.

 
(b)
No collateral shall be required by either party for any reason in connection
with this Transaction.

 
(c)
Notwithstanding anything to the contrary herein, Lehman Brothers shall not be
entitled to exercise any Warrant or receive any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant to the extent
(but only to the extent) that after such receipt of any Shares upon the exercise
of such Warrant or otherwise hereunder Lehman Brothers, or its ultimate parent
entity would, directly or indirectly, be the beneficial owner (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time of more
than 8.0 percent of the class of the Counterparty’s outstanding equity
securities that is comprised of the Shares (an “Excess Share Owner”).

 
 
Global Deal ID: 311 7727 
 
14

--------------------------------------------------------------------------------


 
Lehman Brothers shall provide prior notice to Counterparty if the exercise of
any Warrant or delivery of Shares hereunder would cause Lehman Brothers to
become directly or indirectly, an Excess Share Owner; provided that the failure
of Lehman Brothers to provide such notice shall not alter the effectiveness of
the provisions set forth in the preceding sentence and any purported exercise or
delivery in violation of such provisions shall be void and have no effect. If
any delivery owed to Lehman Brothers hereunder is not made, in whole or in part,
as a result of this provision, Counterparty’s obligation to make such delivery
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after Lehman Brothers gives notice that such delivery would not
result in Lehman Brothers being an Excess Share Owner.
 
If Lehman Brothers is not entitled to exercise any Warrant because such exercise
would cause Lehman Brothers to become, directly or indirectly, an Excess Share
Owner and Lehman Brothers thereafter disposes of Shares owned by it or any
action is taken that would then permit Lehman Brothers to exercise such Warrant
without such exercise causing it to become, directly or indirectly, an Excess
Share Owner, then Lehman Brothers shall provide notice of the taking of such
action to Counterparty and such Warrant shall then become exercisable by Lehman
Brothers to the extent such Warrant is otherwise or had otherwise become
exercisable hereunder. In such event, the Expiration Date with respect to such
Warrant shall be the date on which Counterparty receives such notice from Lehman
Brothers, and the related Settlement Date shall be as soon as reasonably
practicable after receipt of such notice but no more than three (3) Exchange
Business Days thereafter (but in no event shall the Settlement Date occur prior
to the date on which it would have otherwise occurred but for the provisions of
this subsection); provided that the related Net Physical Settlement Amount shall
be the same as the Net Physical Settlement Amount but for the provisions of this
subsection. In addition, within 30 calendar days of any Settlement Date,
Counterparty shall use its reasonable efforts to refrain from activities that
could reasonably be expected to result in Lehman Brothers’ ownership of Shares
exceeding 10% of all issued and outstanding Shares.
 
Matters Relating to Agent:
 
LBI is acting as agent on behalf of Buyer and Seller for the Transaction. LBI
has no obligations, by guarantee, endorsement or otherwise, with respect to the
performance of the Transaction by either party.
 
Regulatory Provisions:
 
(a)  Buyer represents and warrants that it has received and read and understands
the Notice of  Regulatory Treatment and the OTC Option Risk Disclosure
Statement.
 
(b)  The Agent will furnish Buyer upon written request a statement as to the
source and amount of any  remuneration received or to be received by the Agent
in connection with the Transaction evidenced hereby.
 
ISDA Master Agreement:
 
With respect to the Agreement, Lehman Brothers and Counterparty each agree as
follows:
 
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
 
 
Global Deal ID: 311 7727 
 
15

--------------------------------------------------------------------------------


 
Execution Copy
 
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
 
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Lehman Brothers and will not apply to Counterparty.
 
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Lehman Brothers or to Counterparty.
 
Additional Termination Event.
 
Without limiting the generality of the definition of any Extraordinary Event
hereunder, the occurrence of any of the following shall constitute an Additional
Termination Event with respect to which the Transaction shall be the sole
Affected Transaction and Issuer shall be the sole Affected Party; provided that
with respect to any Additional Termination Event, Lehman Brothers may choose to
treat part of the Transaction as the sole Affected Transaction, and, upon the
termination of the Affected Transaction, a Transaction with terms identical to
those set forth herein except with a Number of Warrants equal to the unaffected
number of Warrants shall be treated for all purposes as the Transaction, which
shall remain in full force and effect:
 
(i) within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date, Buyer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations;
 
(ii) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties and assets of the Issuer and its
subsidiaries taken as a whole to any “person” (as such term is used in Section
13(d)(3) of the Exchange Act) other than to one or more of the Issuer's
wholly-owned subsidiaries;
 
(iii) the adoption of a plan relating to the liquidation or dissolution of the
Issuer;
 
(iv) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is currently exercisable or is exercisable only upon the occurrence
of a subsequent condition), directly or indirectly, of more than 50% of the
Voting Stock of the Issuer (measured by voting power rather than number of
shares), other than any acquisition by the Issuer, any of the Issuer's
subsidiaries or any of the Issuer's employee benefit plans;
 
(iv) the first day on which a majority of the members of the Board of Directors
of the Issuer are not Continuing Directors; or
 
(v) the Issuer consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Issuer, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Issuer is converted into or exchanged for cash, securities or other property,
other than any such transaction where the Voting Stock of the Issuer outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock of the surviving or transferee Person constituting a majority of the
outstanding shares of such Voting Stock of such surviving or transferee Person
(immediately after giving effect to such issuance).
 
 
Global Deal ID: 311 7727 
 
16

--------------------------------------------------------------------------------


 
Execution Copy
 
Notwithstanding anything to the contrary set forth herein, an event described in
clauses (ii) through (v) above will not constitute an Additional Termination
Event if 100% of the consideration for the Shares (excluding cash payments for
fractional shares and cash payments made in respect of dissenters' appraisal
rights) in the transaction or transactions otherwise constituting an Additional
Termination Event consists of common stock or American Depositary Shares
representing shares of common stock, in each case which are traded on any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market
or the NASDAQ Global Select Market (or their respective successors), or which
will be so traded or quoted when issued or exchanged in connection with such
event; provided that, with respect to an entity organized under the laws of a
jurisdiction outside the United States, such entity has a worldwide total market
capitalization of its equity securities of at least three times the market
capitalization of the Issuer before giving effect to the consolidation or
merger.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act or any other entity. “Continuing Directors” means any member
of the board of directors of the Issuer who (i) was a member of such board of
directors on the date hereof or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election. “Voting Stock” of a Person means all shares of capital stock or other
interests (including partnership interests) of such Person normally entitled
(without regard to the occurrence of any contingency within the control of such
person to satisfy) to vote in elections of the board of directors, managers or
trustees thereof.
 
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Lehman Brothers or to Counterparty.
 
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss (which shall be determined using commercially reasonable procedures in
order to produce a commercially reasonable result) shall apply; and (ii) the
Second Method shall apply.
 
“Termination Currency” means USD.
 
 
Tax Representations.
 
(I)
Payer Representations. For the purpose of Section 3(e) of the Agreement, each
party represents to the other party that it is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 2(e),
6(d)(ii), or 6(e) of the Agreement) to be made by it to the other party under
the Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Agreement, (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 
(II)
Payee Representations. For the purpose of Section 3(f) of the Agreement, each
party makes the following representations to the other party:

 
(i) Lehman Brothers represents that it is a company organized under the laws of
Delaware.
 
 
Global Deal ID: 311 7727 
 
17

--------------------------------------------------------------------------------


 
Execution Copy
 
(ii) Counterparty represents that it is a corporation incorporated in Delaware.
 
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver the following documents:
 
(a)
Tax forms, documents or certificates to be delivered are:

 
Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Lehman Brothers), execute, and deliver to Lehman Brothers,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement; (ii)
promptly upon reasonable demand by Lehman Brothers; and (iii) promptly upon
learning that any such form(s) previously provided by Counterparty has become
obsolete or incorrect.
 
(b)
Other documents to be delivered:

 
Party Required to Deliver Document
Document Required to be Delivered
When Required
Covered by Section 3(d) Representation
Counterparty
Evidence of the authority and true signatures of each official or representative
signing this Confirmation
Upon or before execution and delivery of this Confirmation
Yes
Counterparty
Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as Lehman Brothers shall reasonably request
Upon or before execution and delivery of this Confirmation
Yes

 
Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
 
Address for notices or communications to Lehman Brothers for all purposes:
 
Address:
 
Lehman Brothers Inc., acting as Agent
 
Lehman Brothers OTC Derivatives Inc., acting as Principal
 
745 Seventh Avenue
 
New York, NY 10019
  Attention:   Andrew Yare - Transaction Management Group Telephone:   212 526
9986 Facsimile:    646 885 9546

  
with a copy to:
 
Address:
 
Lehman Brothers Inc., acting as Agent
 
Lehman Brothers OTC Derivatives Inc., acting as Principal
 
745 Seventh Avenue
 
New York, NY 10019
  Attention:   Steve Roti - US Equity Linked Telephone:   212 526 0055
Facsimile:   917 552 0561

 
 
Global Deal ID: 311 7727 
 
18

--------------------------------------------------------------------------------


 
Execution Copy
 
Address for notices or communications to Counterparty for all purposes:
 

Address:   1450 Broadway   New York, New York 10018   Attention:   Chief
Executive Officer Facsimile No.:   212-391-0127 Telephone No.:   212-730-0030

 
In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:
 

Address:   1450 Broadway   New York, NY 10018   Attention:   General Counsel
Facsimile No.:   212-391-0127 Telephone No.:   212-819-2089   With a copy to:  
  Firm:   Blank Rome LLP Address:   405 Lexington Avenue   New York, NY 10174  
Attention:   Robert J. Mittman, Esq. Facsimile No.:   212-885-5001 Telephone
No.:   212-8855000

 
Process Agent: For the purpose of Section 13(c) of the Agreement, Lehman
Brothers does not appoint a Process Agent.
 
Counterparty does not appoint a Process Agent.
 
Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Lehman Brothers nor Counterparty is a Multibranch Party.
 
Calculation Agent. "Calculation Agent" means Lehman Brothers, acting in good
faith and in a commercially reasonable manner.
 
Credit Support Document.
 
Lehman Brothers: Not Applicable.
 
Counterparty: Not Applicable
 
 
Global Deal ID: 311 7727 
 
19

--------------------------------------------------------------------------------


 
Execution Copy
 
Credit Support Provider.
 
With respect to Lehman Brothers: Not Applicable.
 
With respect to Counterparty: Not Applicable.
 
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
 
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into this
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
 
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
 
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
 
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section
1 (a)(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1(a)(33) of the CEA, and it has entered into this Confirmation and
this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
 
Acknowledgements:
 
(a)
The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 
(b)
The parties hereto intend for:

 

 
(i)
Buyer to be a “financial institution” as defined in Section 101(22) of Title 11
of the United States Code (the “Bankruptcy Code”) and this Transaction to be a
“securities contract” as defined in Section 741(7) of the Bankruptcy Code and a
“swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections, Sections
362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code;

 

 
(ii)
a party’s right to liquidate this Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;

 

 
(iii)
all payments for, under or in connection with this Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.

 
(c)
The parties acknowledge and agree that in the event of an Early Termination Date
as a result of an Event of Default that is within Counterparty’s control, the
amount payable under the Agreement will be a cash amount calculated as described
therein and that any delivery specified in this Transaction will no longer be
required.

 
 
Global Deal ID: 311 7727 
 
20

--------------------------------------------------------------------------------


 
Execution Copy
 
Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”. Section
6(d)(ii) is further modified by deleting the words “two Local Business Days” in
the fourth line thereof and substituting therefor “three Local Business Days.”
 
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”
 
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
 
Disclosure. Each party hereby acknowledges and agrees that Lehman Brothers has
authorized Counterparty to disclose this Transaction and any related hedging
transaction between the parties if and to the extent that Counterparty
reasonably determines (after consultation with Lehman Brothers) that such
disclosure is required by law or by the rules of the New York Stock Exchange or
any securities exchange. Notwithstanding the foregoing, effective from the date
of commencement of discussions concerning the Transaction, Counterparty and each
of its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.
 
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.
 
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
 
 [Signatures follow on separate page]
 
 
Global Deal ID: 311 7727 

21

--------------------------------------------------------------------------------


 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 
Very truly yours,
LEHMAN BROTHERS OTC DERIVATIVES INC.




By: /s/ Anatoly Kozlov                                      
Name: Anatoly Kozlov
Title: Authorized Signatory
 
Confirmed as of the date first above written:
 
ICONIX BRAND GROUP, INC.
 
By: /s/ Neil Cole                                             
Name: Neil Cole
Title: Chairman, President and CEO
 
 
Acknowledged and agreed as to matters to the Agent:
 
LEHMAN BROTHERS INC.,
 
Solely in its capacity as Agent hereunder
 
By: /s/ illegible                                                
Name:
Title: Authorized Signatory
 

--------------------------------------------------------------------------------

